On the 21st day of March, 1906, the grand jury returned into the district court in and for Pottawatomie county, Okla. T., an indictment against Wesley Yandel and Ben Mitchell, charging them with the crime of murder. The defendants were arraigned and pleas entered, and on March 29, 1906, on application of the defendants, a severance was granted, and the court ordered that the cause proceed to trial against the defendant Wesley Yandel. The trial was begun on said day, and on the *Page 189 
31st day of March, 1906, the jury returned into court a verdict against the defendant Wesley Yandel, finding him guilty of manslaughter in the first degree. Motions for new trial and in arrest of judgment were duly filed and overruled by the court and exceptions allowed. Thereupon the defendant was sentenced to serve a term of eight years in the penitentiary. Time was given to the defendant in which to make and serve a case-made on his appeal to the Supreme Court, and his bail was fixed at $7,000, which was given. On March 25, 1907, the case-made and petition in error was filed in the Supreme Court of the territory of Oklahoma. Upon the admission of Oklahoma as a state the case was transferred to the Supreme Court of the state of Oklahoma. Upon the organization of the Criminal Court of Appeals, as directed by statute, the Supreme Court transferred the case to this court, but no record, case-made, and petition in error have ever been transferred to this court. No appearance has ever been made in this court on behalf of the defendant, although said case has been continued from term to term since the organization of this court.
For this reason, it appearing that the defendant has abandoned his appeal, the appeal is, on the motion of Assistant Attorney General, Charles L. Moore, dismissed for want of prosecution, with directions to the district court of Pottawatomie county to enforce the judgment and sentence.